Exhibit 10.20 PURCHASE AND SALE AGREEMENT BY AND AMONG LOCATEPLUS HOLDINGS CORPORATION, EMPLOYMENT SCREENING PROFILES, INC. d/b/a TRUBACKGROUNDS AND DERRICK A. SPATORICO September 20,2009 Table of Contents Page ARTICLE I - ACQUISITION; PURCHASE PRICE 1 1.01 Acquisition 1 1.02 Tax Treatment 1 1.03 Delivery of LP Stock and ESP Stock 1 ARTICLE II - THE CLOSING 2 2.01 Time, Date and Place of Closing 2 2.02 Events Comprising The Closing 2 2.03 Purchaser's Conditions of Closing 2 2.04 Seller's Conditions of Closing 2 2.05 Deliveries by the Seller 3 2.06 Deliveries bythe Purchaser 3 2.07 Filings 3 2.08 Return of Items 3 ARTICLE III - SELLER'S REPRESENTATIONS AND WARRANTIES 4 3.01 Status of the Company 4 3.02 Financials 4 3.03 TaxReturns; Taxes 5 3.04 Real and Personal Property 5 3.05 Patents; Trademarks; Trade Names, Licenses, Etc. 5 3.06 Contracts; Powers of Attorney 5 3.07 Insurance 6 3.08 No Misleading Statements or Omissions 6 3.09 Litigation; Compliance WithLaw 6 3.10 Absence of Restrictions and Conflicts 6 ARTICLE IV PURCHASER'S REPRESENTATIONS AND WARRANTIES 6 4.01Status of Purchaser 6 4.02Authorizations 6 4.03No Misleading Statements or Omissions 6 ARTICLE V - SURVIVAL; INDEMNIFICATION 7 5.01Survival 7 5.02Indemnification 7 ARTICLE VI -OTHER AGREEMENTS 7 6.01Continuing Operation of Business 7 6.02Inspection; Updated Financial Statements 7 6.03No Negotiations 7 6.04Good Faith Efforts; Further Assurances; Cooperation 8 6.05Brokerage Commissions 8 6.06Public Announcements 8 ARTICLE VII - TERMINATION AND ABANDONMENT; SPECIFIC PERFORMANCE 8 7.01Termination and Abandonment 8 7.02Specific Performance and OtherRemedies 8 7.03Rights and Obligations on Termination 8 ARTICLE VIII-MISCELLANEOUS PROVISIONS 9 8.01Notices 9 8.02Exhibits and Schedules 9 8.03Time of the Essence; Computation of Time 9 8.04Assignment; Successors in Interest 9 8.05Number; Gender 10 8.06Controlling Law; Integration; Amendment; Waiver 10 8.07Expenses 10 8.08 Arbitration of Disputes 10 8.09 Counterparts 10 PURCHASE AND SALE AGREEMENT BY AND AMONG LOCATEPLUS HOLDINGS CORPORATION EMPLOYMENT SCREENING PROFILES, INC. AND DERRICK A. SPATORICO This is a Purchase and Sale Agreement (the "Agreement') dated as of September 20, 2009by and between LOCATEPLUS HOLDINGS CORPORATION( the "Purchaser")a Delaware corporation, having its principal office at 100 Cummings Center Suite 235, Beverly MA 01915,EMPLOYMENT SCREENING PROFILES, INC., d/b/a Trubackgrounds, Inc.,a Florida corporation, having its principal office at 4025 Tampa Rd., Suite 1206, Oldsmar, FL 34677, herein called the "Company" and its shareholder, DERRICK A. SPATORICO, ESQ. of 1 East Main Street, Rochester, NY 14614 (the "the Shareholder"). The Company and the Shareholder are herein sometimes collectively called the "Seller". The Seller has agreed to sell and the Purchaser has agreed to buy one thousand (1,000) shares of the Common Stock, no par value, of the Company ( the “ESP Stock” ), constituting all the outstanding shares of Common Stock of the Company pursuant to the terms and conditions of this Purchase and Sale Agreement. ARTICLE I.ACQUISITION ; PURCHASE PRICE; ADJUSTMENTS 1.01 Acquisition. At the Closing described below the Seller shall sell and transfer and the Purchaser shall acquire, for a consideration of one million seven hundred and fifty thousand dollars ($1,750,000), consisting of nine million (9,000,000) shares of Common Stock of the Company (the “LP Stock”) at $0.1944 per share, herein called the “Purchase Price”, all the ESP stock (the “ESP Stock”) and associated rights and business of the Company. The LP Stock and any Additional LP Stock as described below are defined herein as the “Purchase Price.” 1.02Tax Treatment. Each of Purchaser, Company and Shareholder shall use its best efforts to cause the Acquisition to qualify, and will not take any actions which could prevent the Acquisition from qualifying, as a reorganization under the provisions of section 368(a) of the Code. 1.03. Delivery of LP Stock and ESP Stock. At and after the successful completion of the Closing under the Purchase Agreement the following shall occur: (a)
